Title: To George Washington from Thomas Montgomerie, 1 July 1785
From: Montgomerie, Thomas
To: Washington, George



Dear Sir
Dumfries 1st July 1785

This will be delivered you by Mr William Shaw-—I have told you he has been warmly recommended to me, and from my acquaintance with him I am inclined to have a good opinion of him; but I beg you not entirely to depend on the opinions I may have formed, but to examine and discover if his abilities and information are equal to what you would expect or desire—If you are satisfied on these points, I think I can answer you are safe in every other—I hope my recommendation will not be considered as a motive to take a person into your service who is not adequate to your objects—In no event can it be a disappointment to Mr Shaw, in the event of his giving you satisfaction I consider his situation a very desirable one—I beg you to make my compliments acceptable to Mrs Washington and I have the Honor to be with great regard Dr Sir Your most Obt Huml. Servt

Thos Montgomerie


I have taken the liberty to send by Mr Shaw 27 Dblewoons 53 half Joes and 4 Dollars, making in all £250—which I request you to deliver Mr Lund Washington—It is all good weight, for in fact all this money came out of the Treasury—The balance of

the money for the flour shall be ordered very soon—It will be obliging if you or Mr Washington will acknowledge the receipt of this money by return of Mr Shaw. T.M.

